[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                ________________________ ELEVENTH CIRCUIT
                                                                    MARCH 31, 2011
                                       No. 10-14247                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                           D.C. Docket No. 1:95-cr-00551-KMM-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                            versus

DAVID ARIAS,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (March 31, 2011)

Before BARKETT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         David Arias, a federal prisoner proceeding pro se, appeals the district

court’s denial of his motion for “appropriate relief.” We affirm.
      In 1996, Arias was convicted of federal firearm and robbery charges and

sentenced to a total of 408 months’ imprisonment. After we affirmed his sentence

on direct appeal, and his 28 U.S.C. § 2255 motion for collateral relief was denied,

Arias filed a motion for a sentencing reduction pursuant to 18 U.S.C. §3582(c)(2)

based on a retroactive amendment to the Guidelines. Although the district court

denied the motion, we vacated and remanded for re-sentencing because we

determined that the amendment retroactively affected the guideline range

governing a portion of Arias’s sentence.

      At re-sentencing, the district court re-calculated Arias’s guideline range for

the affected portion of his sentence, but nonetheless exercised its discretion,

denied the § 3582(c)(2) motion, and re-imposed the same sentence. The court,

however, failed to re-impose that sentence in a formal written judgment. On

appeal, we upheld the court’s sentence, but remanded with instructions to correct

the clerical error by entering a formal written judgment. The district court

complied with our mandate in 2003.

      Approximately seven years later, Arias filed the instant pro se “motion for

appropriate relief,” challenging the district court’s authority to enter the amended

judgment. The district court denied the motion.

      While we doubt that Arias’s belated motion was timely, let alone cognizable

                                           2
at all, we nonetheless agree with the district court that Arias’s motion was due to

be denied because the amended judgment was entered pursuant to a mandate

issued by this Court. As such, it is barred by the law of the case doctrine.

See United States v. Tamayo, 80 F.3d 1514, 1520 (11th Cir. 1996). Arias’s

remaining arguments are not properly before us. Accordingly, we affirm.

      AFFIRMED.




                                          3